Citation Nr: 0735289	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  96-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969, followed by unverified periods of Army Reserve 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision, in which the 
RO declined to reopen the claim for service connection for 
diabetes mellitus on the basis that new and material evidence 
had not been received.  The veteran filed a notice of 
disagreement (NOD) later that same month, and the RO issued a 
statement of the case (SOC) in March 1995.  The veteran filed 
a substantive appeal in July 1995.  In September 2000, the RO 
issued a supplemental SOC (SSOC).

In May 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.  In 
February 2004, the veteran was informed that a tape of the 
hearing was inaudible and a transcription could not be 
obtained.  In a response received at the Board that month, 
the veteran requested another hearing before a VLJ at the RO.

In March 2004, the Board remanded the petition to reopen to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) to appropriately schedule the veteran for a 
Board hearing to be held at the RO.  In response to the 
remand, the RO scheduled the veteran for a hearing before a 
VLJ.  After receiving the RO's September 2004 notification of 
the hearing scheduled for October 21, 2004, the veteran 
cancelled the hearing and requested a period of 60 days 
within which to submit additional evidence.  Thereafter, the 
RO continued the denial of the claim on appeal (as reflected 
in a March 2005 SSOC) and returned the matter to the Board.

In June 2005, the Board reopened the claim for service 
connection for diabetes mellitus on the basis that new and 
material evidence had been received, and remanded the matter 
of service connection for diabetes mellitus, on the merits, 
to the RO (via the AMC) for further action, to include 
arranging for a VA examination and medical opinion.  After 
accomplishing the requested action, the RO/AMC continued the 
denial of the claim on appeal (as reflected in a June 2007 
SSOC) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Diabetes mellitus was not medically shown during the 
veteran's active military service, or for several years 
thereafter, and the most persuasive medical opinion to 
address the question of whether there exists a medical nexus 
between the veteran's current diabetes mellitus and service 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; see also Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the documents meeting the VCAA's notice 
requirements were provided to the veteran after the August 
1994 rating decision.  In this case, such makes sense, 
inasmuch as the August 1994 rating decision on appeal was 
issued before the enactment of the VCAA.  In an August 2005 
post-rating letter, the AMC provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection for diabetes 
mellitus, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  A July 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the June 2007 SSOC 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board further points out that the timing of the AMC's 
July 2006 notice also is not shown to prejudice the veteran.  
Because the Board's decision herein denies service connection 
for diabetes, no disability rating or effective date is 
being, or is to be assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records and outpatient treatment records from the VA 
Medical Center (VAMC) in Brooklyn, New York, as well as a 
report of VA examination.  Also of record and considered in 
connection with the claim on appeal is the transcript of the 
veteran's Board hearing, as well various written statements 
provided by the veteran and by his representative, on his 
behalf.  

The Board notes that the AMC attempted to obtain the 
veteran's Army Reserve medical records; however, the veteran 
did not provide information on his Reserve unit when 
requested to do so in letters the AMC sent the veteran in 
August 2005, April 2006, and July 2006; thus, VA has only 
obtained the report of the veteran's March 1980 enlistment 
examination for the Army Reserves.  No further action in this 
regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

A.  Factual Background

Service medical records are negative for any findings 
pertaining to or diagnosis of diabetes mellitus and there is 
no documentation of elevated glucose levels.  

VA outpatient clinical records dated from May 1976 to 
November 1997 show a seven-month history of diabetes mellitus 
in 1976 and subsequent treatment for diabetes, including 
amputation of a toe on the right foot in December 1982, and 
for vision problems and diabetic neuropathy in October 1997.  
An April 1985 VA record notes that the veteran had a 10-year 
history of poorly-controlled diabetes mellitus.

Medical statements received from L. A. M, M.D., in March 1983 
and in May 1983, indicate that the veteran received treatment 
for diabetes mellitus from 1967 to 1983.  However, a 
September 1983 VA field examiner's report reflects that Dr. 
L.A.M. refused to cooperate in the veteran's claim or to 
provide copies of the veteran's treatment records to VA.

Private hospital records show that the veteran was 
hospitalized in February 1993 for pneumonia and uncontrolled 
diabetes.

A December 1994 statement from R.R., M.D., a private 
ophthalmologist, states that the veteran had a 10-year 
history of insulin-dependent diabetes mellitus with advanced 
diabetic retinopathy in both eyes.

An undated medical statement from B.A.C., M.D., reflects 
treatment for the veteran's diabetes since 1991; he also 
completed a physician's questionnaire from the veteran's 
service representative in November 2004 which VA received in 
February 2005.  The questionnaire completed by Dr. B. A. C. 
includes the physician's medical opinion that the veteran's 
diabetes mellitus is more likely than not related to military 
service.

According to the Board's June 2005 remand, the veteran 
testified in May 2002 that he was treated for diabetes 
mellitus during service and during his two years of service 
in the Army Reserves.

The veteran underwent a VA examination in May 2007.  
According to the examination report, the veteran has a 
history of hypertension, coronary artery disease, and renal 
insufficiency in addition to diabetes, and he is considered 
legally blind.  In addition, the veteran has dyslipidemia, 
anemia, erectile dysfunction, a pacemaker, and a 
cerobrovascular accident.

According to the report, onset of the veteran's diabetes was 
during service in 1968.  The veteran related that he was 
prescribed a diet which did not work, and then a diabetic 
pill twice a day.  The veteran stated that he was diagnosed 
at the base hospital at Fort Jackson in South Carolina.  The 
examiner noted that service medical reports do not support 
the veteran's history.  For example, a November 1968 
urinalysis at Fort Benning was negative for any sugar.  The 
veteran also stated that he followed the American Dietetic 
Association's diet as closely as possible.  The veteran 
weighed 231 pounds on the day of examination.  Restrictions 
on activity were due to his lack of sight and were not 
secondary to hypoglycemic reactions.  It was noted that the 
veteran sought treatment every three months at a VA 
outpatient clinic and also was seen by a private 
endocrinologist.  

On examination, loss of strength was noted as most likely 
from complications of diabetes.  A history of bilateral 
retinal detachment and proliferative diabetic retinopathy 
were noted as was status post bilateral laser treatment.  
Dyspnea on exertion and fatigue and intermittent chest pain 
were noted, but dizziness or syncopal episodes were denied.  
Intermittent numbness and tingling of the bilateral lower 
extremities were noted as was cold intolerance of the hands 
and feet.  No incontinence was noted, but the veteran had 
erectile dysfunction for more than five years.  No peripheral 
edema was noted.  There was decreased pinprick sensation.  A 
breakdown of skin to the left lower extremity was noted as 
were excoriations.  There was no hair present on the shins.  
Soles of the feet were callused.  Onychomycosis of both 
toenails and fingernails was noted.  The right fourth toe was 
amputated.  Monofilament was noted as abnormal in both feet.

The diagnosis was Type II diabetes mellitus.  The examining 
physician opined that the veteran's diabetes was not due to 
service because: 1) there was no diagnosis of diabetes while 
the veteran was in service; 2) multiple entries in his 
service medical records did not document elevated glucose 
levels; 3) the first documented diagnosis of diabetes was in 
a 1976 VA outpatient medical record which stated that the 
veteran had an elevated glucose level one year prior and that 
an attempt to control the glucose with diet had been 
unsuccessful; and 4) that the veteran was diagnosed with 
diabetes in 1975.  


B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as diabetes mellitus, which are manifested to 
a compensable degree (10 percent for diabetes mellitus) 
within a prescribed period after discharge from service (one 
year for diabetes mellitus), even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met.

Initially addressing the question of current disability, the 
Board notes that the post-service record indicates that the 
veteran has diabetes mellitus.  The May 2007 VA examination 
confirms a diagnosis of Type II diabetes mellitus.  The 
examiner also noted complications of diabetes to include 
neuropathy, nephropathy and retinopathy.  The question 
remains, however, as to whether there is a medical nexus 
between the veteran's diabetes mellitus and service.

As noted in the Board's June 2005 remand, during his Board 
hearing, and in various written statements, the veteran has 
contended that his current diabetes was first manifested 
during service and during his two years of service in the 
Army Reserves.  However, as noted above, medical evidence 
does not support a finding of treatment for or diagnosis of 
diabetes during the veteran's period of active service.  The 
veteran's service medical records are devoid of any notation 
as to findings of high sugar levels or any diagnosis of 
diabetes mellitus.  Thus, no diabetes mellitus was shown in 
service.  Further, the report of the March 1980 enlistment 
examination for the Army Reserves-the only reserve service 
record VA has been able to obtain-includes no reference to 
diabetes mellitus.

As noted by the May 2007 VA examiner, the earliest post-
service evidence of a diagnosis of diabetes mellitus is 
reflected in May 1976 VA medical records, in which the 
veteran was noted to have an elevated glucose level one year 
earlier, that an attempt was made to control the glucose with 
diet but was unsuccessful, and that diabetes was diagnosed 
after a 1975 blood test at his place of employment.  Hence, 
the first documented evidence of disabilities was, at the 
earliest, 1975, several years after service and well beyond 
the one-year presumptive period for diabetes mellitus as a 
chronic disease.  

Further, there is no persuasive medical opinion establishing 
a nexus between the veteran's diabetes and service.  

While in 1983 Dr. L.A.M. stated that the veteran had been 
treated for diabetes as early as 1967, his two notations are 
not considered persuasive as a field examination report of 
September 1987 shows that Dr. L.A.M. refused to provide VA 
with any copies of the veteran's medical records and did not 
permit a field examiner to view such records.  Moreover, the 
opinion of Dr. B.A.C. that the veteran's diabetes is more 
likely than not related to military service is only an 
affirmative checkmark on a questionnaire provided by the 
veteran's service representative.  There is no stated 
rationale for Dr. B.A.C.'s opinion; in fact, the physician 
admitted that he did not have access to all of the veteran's 
medical records.

By contrast, the May 2007 VA examiner reported that he had 
thoroughly reviewed the claims file.  In effectively 
concluding that the veteran's diabetes was not due to 
service, the examiner pointed out, inter alia, that the 
veteran had not been treated for diabetes while in service, 
that diabetes was not shown when the veteran was discharged 
from active service in January 1969, and the medical records 
in the claims file did not show a diagnosis of diabetes 
until, at earliest 1975.  Hence, this opinion was based on, 
and is consistent with, the complete evidentiary record.  The 
Board thus finds that, under these circumstances, the May 
2007 VA examiner's opinion constitutes the most probative 
evidence the medical nexus question.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibllty of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

In addition to the medical evidence, the Board has considered 
the oral and written assertions advanced by the veteran and 
by his representative.  As noted above, however, this claim 
turns on the matter of medical nexus, or relationship-a 
matter about which a layperson without medical training and 
expertise is not competent to render a persuasive opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for diabetes mellitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


